              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MICHAEL CROWELL,                 )
                                 )
          Plaintiff,             )
                                 )
    v.                           )      1:17CV515
                                 )
STATE OF NORTH CAROLINA,         )
ROY COOPER, Governor of North    )
Carolina, in his official        )
capacity only, BIPARTISAN        )
STATE BOARD OF ELECTIONS AND     )
ETHICS ENFORCEMENT, CHAIR,       )
BIPARTISAN STATE BOARD OF        )
ELECTIONS AND ETHICS             )
ENFORCEMENT, in official         )
capacity only, and MEMBERS,      )
BIPARTISAN STATE BOARD OF        )
ELECTIONS AND ETHICS             )
ENFORCEMENT, in their official   )
capacity only,                   )
                                 )
          Defendants.            )
                                 )
    and                          )
                                 )
PHILIP E. BERGER and             )
TIMOTHY K. MOORE,                )
                                 )
    Intervenor Defendants.       )


                   MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    Plaintiff Michael Crowell, an attorney proceeding pro se

and a registered, unaffiliated voter, filed this action

challenging the composition of the North Carolina State Board of

Elections and Ethics Enforcement (the “State Board”). Plaintiff
contends that the statutes governing selection of State Board

members, and consequently the selection of county board of

elections members, unconstitutionally exclude unaffiliated

voters. Specifically, Plaintiff contends in his complaint,

(Complaint (“Compl.”) (Doc. 1)), that N.C. Gen. Stat. §§ 163A-2

and 163-30 (now codified at § 163A–766) unfairly discriminate

against unaffiliated voters by precluding their service on the

State Board and county boards of elections, in violation of the

First Amendment and the Equal Protection Clause of the

Fourteenth Amendment to the United States Constitution. (Compl.

(Doc. 1) ¶¶ 28–37.)

    Plaintiff moves to amend his complaint in light of recent

changes to N.C. Gen. Stat. § 163A-2. (Mot. to Amend Complaint

(“Pl.’s Mot. to Am.”) (Doc. 44).) Intervenor Defendants Philip

E. Berger and Timothy K. Moore, in their official capacities as

President Pro Tempore of the North Carolina Senate and Speaker

of the North Carolina House of Representatives, respectively

(collectively, the “Intervenor Defendants”), oppose the motion

to amend, (Doc. 49), and separately move to stay this case

pending the final resolution of Cooper v. Berger, 18 CVS 3348

(Wake Cty. Super. Ct.), a state action addressing the state

constitutionality of N.C. Gen. Stat. § 163 et seq. (Doc. 47.)



                               -2-
     Intervenor Defendants have filed a brief in support of

their motion to stay, (Mem. in Supp. of Mot. for Stay (“Defs.’

Mem.”) (Doc. 48)), Plaintiff has filed a response opposing the

proposed stay, (Pl.’s Resp. Opposing Mot. for Stay (“Pl.’s Resp.

Br.”) (Doc. 55)), and Intervenor Defendants have replied, (Reply

in Supp. of Mot. for Stay (“Defs.’ Reply Br.”) (Doc. 58.))

Defendants Chair of the Bipartisan State Board of Elections and

Ethics Enforcement and Members of the Bipartisan State Board of

Elections and Ethics Enforcement (collectively, the “State

Defendants”), neither consent nor object to Plaintiff’s motion

to amend the complaint. (Doc. 46 at 2.) Defendant Roy Cooper, in

his official capacity as Governor of North Carolina, did not

respond to Plaintiff’s motion to amend within twenty-one days

and therefore is deemed not to contest the motion pursuant to

Local Rule 7.3(k). For the following reasons, this court finds

that Plaintiff’s motion to amend, (Doc. 44), should be denied

without prejudice and that this matter should be stayed pending

the final resolution of Cooper v. Berger, 18 CVS 3348 (Wake Cty.

Super. Ct.), and any subsequent legislative action.

I.   HISTORY

     The predecessor to N.C. Gen. Stat. § 163 et seq., N.C. Gen

Stat. § 138B et seq., was designed to “consolidate the functions



                               -3-
of elections, campaign finance, lobbying, and ethics under one

state agency by creating” an eight-member State Board jointly

appointed by the Governor and state legislature and consisting

of members from the two largest political parties. 2016 N.C.

Sess. Laws 2016-125 (S.B. 4). The law was passed on December 16,

2016, and signed by then-Governor Pat McCrory. Id.; see also

Cooper v. Berger, 16 CVS 15636 (Wake Cty. Super. Ct. Mar. 17,

2017) (“Cooper I”). Governor-elect Roy Cooper (“Cooper”)

challenged Session Law 2016-125 on December 30, 2016, the law

was preliminarily enjoined, and a three-judge Superior Court

panel ultimately found the proposed statute unconstitutional

because it restricted Cooper’s ability to faithfully execute the

laws and violated the North Carolina state constitution’s

separation of powers. Cooper I, 16 CVS 15636, at 2–3, 16.

    The state legislature then passed Session Law 2017-6 on

April 25, 2017, again establishing a bipartisan State Board but

slightly modifying the selection process. See 2017 N.C. Sess.

Laws 2017-6 (S.B. 68). Session Law 2017-6 created an eight-

member State Board, with four members coming from the political

party with the highest number of registered voters and the other

four coming from the party with the second-highest number of

registered voters; the Governor would select all members from



                               -4-
lists submitted by each party chair. Id. The statutes enacted by

Session Law 2017-6, specifically N.C. Gen. Stat. §§ 163A-2 and

163A–7661, are the subject of Plaintiff’s claims here. (Compl.

(Doc. 1) at 10.)

     Cooper subsequently challenged Session Law 2017-6 as

violating the separation of powers, but the three-judge Superior

Court panel initially dismissed that action for lack of

jurisdiction. See Cooper v. Berger, 17 CVS 5084 (Wake Cty.

Super. Ct. Oct. 31, 2017) (“Cooper II”). The North Carolina

Supreme Court reversed, found the law unconstitutional, and

remanded the case for an entry of judgment. Cooper v. Berger,

370 N.C. 392, 421–22, 809 S.E.2d 98, 116 (N.C. Jan. 26, 2018)

(“Cooper III”). On March 14, 2018, this court stayed this case

upon the parties’ joint request until entry of a final judgment

in Cooper II. (Doc. 41.) The three-judge panel in Cooper II

entered final judgment on March 5, 2018, holding § 163A-2




     1 N.C. Gen. Stat. § 163–30, which governs the county boards
of elections, is now codified at N.C. Gen. Stat. § 163A–766. See
2017 N.C. Sess. Laws 2017-6 (S.B. 68). Per Plaintiff’s proposed
amended complaint, the most recent legislative actions did not
substantively alter the county board selection process. (“Pl.’s
Mot. to Am.”) (Doc. 44) Ex. 1 at 8.)



                               -5-
unconstitutional. (Doc. 48-2 at 4.)2 The Cooper II judgment was

not appealed. (Doc. 42.)

     On February 13, 2018, shortly after the North Carolina

Supreme Court’s decision in Cooper III, the state legislature

passed a new act reconstituting the State Board. See 2018 N.C.

Sess. Laws 2018-2 (H.B. 90). Session Law 2018-2, which amended

§ 163 et seq., created a nine-member State Board appointed by

the Governor that includes four members from the political party

with the highest number of affiliates, four members from the

party with the second–highest number of affiliates, and one

member not registered with either party. Id. Cooper again

challenged the revised statute under the separation of powers.

Cooper v. Berger, 18 CVS 3348 (Wake Cty. Super. Ct. Oct. 16,

2018) (“Cooper IV”). On October 16, 2018, the same three-judge

panel found Session Law 2018-2 unconstitutional and permanently

enjoined the provisions of Session Laws 2017-6 and 2018-2 that

established the State Board and its selection process. Id. at

22. The panel suspended its order “until the results of the




     2  All citations in this Memorandum Opinion and Order to
documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.



                               -6-
November 2018 elections are certified by the State Board.”3 Id.

The Cooper IV panel thereafter stayed its October 16, 2018 order

through December 3, 2018, as jointly requested by the parties.

(Doc. 58-3 at 2.) Intervenor Defendants have appealed the Cooper

IV order to the North Carolina Court of Appeals, (see Doc. 58–

1), but do not appear to have applied for an emergency stay.

     The state legislature placed a constitutional amendment

establishing a bipartisan eight-member State Board on the

November 6, 2018 ballot.4 See 2018 N.C. Sess. Laws 2018-133 (H.B.

4). The amendment was to become law if approved by a majority of

voters. Id. According to preliminary election results, that

proposed amendment was defeated in the November 6, 2018 general

election.5 It currently appears that, absent further action by

the Superior Court or a higher court, the relevant portions of



     3 Cooper appointed a State Board pursuant to the criteria in
Session Law 2018-2, and this board supervised the 2018 general
election. See Cooper IV, 18 CVS 3348, at 22.
     4 The state legislature re-wrote this amendment after a
Superior Court panel held that the initial version was
misleading and did not sufficiently describe its impact on the
Governor’s powers. See Cooper v. Berger, 18 CVS 9805 (Wake Cty.
Super. Ct. Aug. 21, 2018).

     5 See, e.g., Lynn Bonner, NC voters reject constitutional
amendments limiting governor’s power; 4 others pass, Raleigh
News & Observer, Nov. 7, 2018, available at
https://www.newsobserver.com/news/politics-
government/article221039145.html.

                               -7-
Session Laws 2017-6 and 2018-2 will no longer be in effect once

the stay automatically expires on December 3, 2018, and North

Carolina will no longer have a State Board at this time.

      Plaintiff seeks to amend his complaint to address the

changes to § 163A-2 enacted by Session Law 2018-2. (Pl.’s Mot.

to Am. (Doc. 44).) According to the pleadings filed with this

court, Plaintiff’s amended complaint would challenge Session Law

2018-2 on the same grounds previously asserted — namely, that

Session Law 2018-2 unconstitutionally discriminates against

unaffiliated voters in violation of the Fourteenth Amendment and

deprives those voters of their First Amendment rights. (See id.,

Ex. 1.)

      In summary, Plaintiff seeks to amend his complaint to

challenge the federal constitutionality of a state statute,

after a state court has declared the statute unconstitutional

under the state constitution but temporarily suspended

enforcement of its ruling.

II.   ANALYSIS

      A.   Legal Standard

      Intervenor Defendants argue that a stay is appropriate

under the Landis doctrine, (Defs.’ Mem (Doc. 48) at 12), due to

the separate state and federal proceedings each challenging



                                -8-
Session Law 2018-2 and the resulting version of § 163A-2.6 “[T]he

power to stay proceedings is incidental to the power inherent in

every court to control the disposition of the causes on its

docket with economy of time and effort for itself, for counsel,

and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254

(1936).   As the Fourth Circuit has explained:

     [The power to grant a discretionary stay pending state
     court proceedings under Landis] in the district courts
     is well recognized. It is not, however, without
     limitation. . . . [P]roper use of this authority calls
     for the exercise of judgment which must weigh
     competing interests and maintain an even balance. The
     party seeking a stay must justify it by clear and
     convincing circumstances outweighing potential harm to
     the party against whom it is operative.

Williford v. Armstrong World Indus., Inc., 715 F.2d 124, 127

(4th Cir. 1983) (internal quotation marks omitted) (quoting

Landis, 299 U.S. at 254–55). Courts consider the following

factors when deciding whether to stay proceedings: “the

interests of judicial economy, the hardship and inequity to the

moving party in the absence of a stay, and the potential



     6 This court does not accept Intervenor Defendants’
contention that the proposed stay should be evaluated under the
Colorado River doctrine. (Defs.’ Mem. (Doc. 48) at 11–12.) The
instant case implicates only federal constitutional issues, and
Plaintiff’s interest as an independent voter is not adequately
represented in or protected by the ongoing state court
proceedings. See Gannett Co. v. Clark Constr. Grp., Inc., 286
F.3d 737, 741 (4th Cir. 2002) (describing the “exceptional
circumstances” needed to apply the Colorado River doctrine).

                                -9-
prejudice to the non-moving party in the event of a stay.”

Yadkin Riverkeeper, Inc. v. Duke Energy Carolinas, LLC, 141

F. Supp. 3d 428, 452 (M.D.N.C. 2015).

    Plaintiff agrees that this court may “analyze defendant-

intervenors’ motion under Landis and related case law concerning

the court’s inherent authority to control its docket.” (Pl.’s

Resp. Br. (Doc. 55) at 7.) Plaintiff argues that the Landis

factors dictate against the issuance of a stay because the state

court proceedings described above do not fundamentally impact

the basis for Plaintiff’s claims here, denying the stay will not

burden Intervenor Defendants, and further delay will prejudice

Plaintiff and other independent voters. (Id. at 7–13.) This

court finds the Landis factors suggest that a stay is

appropriate.

    B.   Judicial Economy

    The interests of judicial economy weigh against hearing

claims that are not ripe for adjudication or allege no present

injury. First, it does not appear to this court that Plaintiff’s

claims are ripe. “A claim is not ripe for adjudication if it

rests upon contingent future events that may not occur as

anticipated, or indeed may not occur at all.” Texas v. United

States, 523 U.S. 296, 300 (1998) (citations and internal



                              -10-
quotation marks omitted). The statute that Plaintiff challenges,

N.C. Gen. Stat. § 163A-2 (as most recently amended by Session

Law 2018-2), has been enjoined by a three-judge panel of a state

court. See Cooper IV, 18 CVS 3348, at 22. That decision is

stayed until December 3, 2018, but effective thereafter. (Doc.

58-3 at 3.) The purpose of this stay, according to the parties’

joint request in Cooper IV, was to permit fair and effective

administration of the 2018 midterm elections without causing

undue difficulties that might arise from immediately enjoining

the State Board authorizing statutes.7 (Doc. 58-2 at 3.)

     As of December 3, 2018, the challenged statute will be

enjoined and no longer in force. The existence of a State Board,

and the criteria governing its membership, are entirely

contingent on future actions — either a decision from the North

Carolina Supreme Court in Cooper IV or the passage of a new

statute by the North Carolina state legislature. No matter how

likely Plaintiff believes it is that future action will again

result in a bipartisan board that unconstitutionally excludes



     7 The Supreme Court has stated (in relation to an invalid
redistricting plan) that, absent unusual circumstances “such as
where an impending election is imminent and a State’s election
machinery is already in progress,” courts should take
“appropriate action to insure that no further elections are
conducted under the invalid plan.” Reynolds v. Sims, 377 U.S.
533, 585 (1964).

                              -11-
independent voters, his claims are not presently ripe. Plaintiff

admits as much, stating that “[t]here is no way for this court

to anticipate such future mischief and how it might affect this

case.” (Pl.’s Resp. Br. (Doc. 55) at 10.)

    Second, in the absence of a ripe issue, this court has no

general authority to direct legislation. “(T)he federal courts

established pursuant to Article III of the Constitution do not

render advisory opinions.” Golden v. Zwickler, 394 U.S. 103, 108

(1969) (alterations in original). A present, live controversy

must exist to “avoid advisory opinions on abstract propositions

of law.” Hall v. Beals, 396 U.S. 45, 48 (1969). Ruling on the

substantive merits of Plaintiff’s challenge now, when the

current statute is only temporarily in effect and clearly

without force after December 3, 2018, would arguably constitute

an improper advisory opinion to the North Carolina state

legislature.

    The absence of a ripe claim would ordinarily require

dismissal. See, e.g., W. Va. Highlands Conservancy, Inc. v.

Babbitt, 161 F.3d 797, 801 (4th Cir. 1998) (dismissing claims as

not ripe due to ongoing agency proceedings). However, this court

finds a stay appropriate here due to the high likelihood of

future legislative action. (See Defs.’ Reply Br. (Doc. 58) at 7



                              -12-
(stating that “there is no need to proceed with Plaintiff’s

claims in this suit unless and until . . . the scope of any

possible legislative change is more certain.”).)

    C.   Prejudice to the Non-moving Party

    This court finds substantial “potential prejudice to the

non-moving party in the event of a stay” in this case, which

would ordinarily dictate against granting the stay. Yadkin

Riverkeeper, 141 F. Supp. 3d at 452. Plaintiff filed this

lawsuit “in June 2017 in the hope of affecting election

administration in 2018.” (Pl.’s Resp. Br. (Doc. 55) at 13.)

Plaintiff has already been deprived of that opportunity.

Intervenor Defendants conducted the 2018 midterm elections under

§ 163A-2, without any decision as to the statute’s federal

constitutionality. In this court’s view, Plaintiff has suffered

collateral damage from the ongoing legislative-judicial gridlock

over the State Board selection process.

    The continued postponement of this case risks further

prejudice to Plaintiff. Plaintiff correctly observes that each

iteration of the State Board potentially excludes independent

voters, and this court is sympathetic to Plaintiff’s frustration

with continual amendments that evade substantive judicial

review. Plaintiff should not be indefinitely denied his right to



                              -13-
be heard in federal court simply because Intervenor Defendants

choose to pass numerous similar iterations of a statutory

scheme. See Norman v. Reed, 502 U.S. 279, 287–88 (1992) (stating

that “[t]here would be every reason to expect the same parties

to generate a similar, future controversy subject to identical

time constraints if we should fail to resolve the constitutional

issues that arose” in the most recent election); see also Murphy

v. Hunt, 455 U.S. 478, 481 (1982) (holding that claims are not

moot when the alleged deprivation of constitutional rights is

“capable of repetition, yet evading review”) (citation omitted).

    D.   Hardship to the Moving Party

    The hardship and inequity to the moving parties, Intervenor

Defendants Berger and Moore (in their official capacities), is

limited but weighs in favor a stay. Were this court to presently

address the merits of Plaintiff’s claims, Intervenor Defendants

might be forced to defend a statute with no legal effect as of

December 3, 2018. This would be a waste of time and resources,

especially if Intervenor Defendants were then required to change

course and defend a new, slightly different statute. This court

notes that it considers the prejudice to the non-moving party

(Plaintiff) to outweigh any hardship to Intervenor Defendants

because Intervenor Defendants’ actions and related state court



                              -14-
proceedings have prolonged this case. However, this court

ultimately finds a stay necessary given potential future

legislation affecting Plaintiff’s claims.

III. CONCLUSION

    Despite the prejudice to Plaintiff by continued delays in

this case, Plaintiff’s claims are not currently ripe due to the

pending Cooper IV order enjoining the relevant statutes. This

court thus finds that a stay is the only appropriate action.

    This court will therefore stay this case. In the event of

either (1) a ruling from the North Carolina Court of Appeals or

Supreme Court in Cooper v. Berger, 18 CVS 3348, that stays or

otherwise lifts the Superior Court’s October 16, 2018 order, or

(2) further legislative action with respect to the State Board,

the stay will automatically dissolve and Plaintiff shall have

twenty days from the date of such action to amend the complaint.

If neither a higher state court nor the North Carolina state

legislature has acted within four months of the issuance of this

order, the stay will dissolve and all parties shall file briefs

within twenty days suggesting the proper course of action.

    This court further notes to the parties that it remains

concerned about the potential for constitutional injury that is

“capable of repetition, yet evading review.”



                              -15-
    IT IS THEREFORE ORDERED that Plaintiff’s motion to amend

the complaint, (Doc. 44), is DENIED WITHOUT PREJUDICE.

    IT IS FURTHER ORDERED that Intervenor Defendants Philip E.

Berger and Timothy K. Moore’s motion to stay, (Doc. 47), is

GRANTED and this case is hereby STAYED.

    IT IS FURTHER ORDERED that, upon either a ruling from the

North Carolina Court of Appeals or Supreme Court in Cooper v.

Berger, 18 CVS 3348, that stays or otherwise lifts the Superior

Court’s October 16, 2018 order, or further legislative action

regarding the State Board, the stay will automatically dissolve

and Plaintiff shall have twenty days from the date of such

action to amend the complaint.

    IT IS FURTHER ORDERED that, if neither a higher state court

nor the North Carolina state legislature has acted regarding the

State Board within four months of the issuance of this order,

the stay will automatically dissolve and the parties are

directed to proceed as described herein.

    This the 16th day of November, 2018.



                           ____________________________________
                               United States District Judge




                                 -16-
